Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Amir Bahrami on 3/24/2022.

The application has been amended as follows: 
Claim 1: An electromagnetic leakage prevention device comprising: a bottom surface configured to be fixed to a component fixing member; a plurality of first side walls coupled to a side of the bottom surface; 5a plurality of second side walls coupled to a side of the bottom surface opposite the plurality of first side walls; a first connecting portion coupled to an end of the plurality of first side walls away from the bottom surface; and a second connecting portion coupled to an end of the plurality of second side walls 10away from the bottom surface; wherein: a distance between the plurality of first side walls and the plurality of second side walls increases along a direction away from the bottom surface; wherein the electromagnetic leakage prevention device further comprising a plurality of first holding portions and a plurality of second holding portions; wherein: 15the plurality of first holding portions is coupled to the first connecting portion; the plurality of second holding portions is coupled to the second connecting portion; a distance between the plurality of first holding portions and the plurality of second Page 10 of 17holding portions decreases along the direction away from the bottom surface; and ends of the plurality of first holding portions and ends of the plurality of second holding portions extend toward the bottom surface; and wherein: 5the first connecting portion comprises a first connecting section, a first arc section, and a second connecting section coupled in sequence; the first connecting section is coupled to the plurality of first side walls; the second connecting section is coupled to the plurality of first holding portions; and 10the first connecting section and the second connecting section are bent along the first arc section.  
Claims 2-3 (cancelled)
Claim 4: The electromagnetic leakage prevention device of claim 1
Claim 7: A component fixing member comprising: a frame defining a receiving cavity; a fixing portion; and an electromagnetic leakage prevention device installed between the frame and the fixing portion, wherein: the electromagnetic leakage prevention device comprises a bottom surface, a plurality of first side walls, a plurality of second side walls, a first connecting portion, and a second connecting portion; the plurality of first side walls is coupled to a side of the bottom surface; the plurality of second side walls is coupled to a side of the bottom surface opposite the plurality of first side walls; the first connecting portion is coupled to an end of the plurality of first side walls away from the bottom surface; the second connecting portion is coupled to an end of the plurality of second side walls away from the bottom surface; and a distance between the plurality of first side walls and the plurality of second side walls increases along a direction away from the bottom surface, wherein: the electromagnetic leakage prevention device further comprises a plurality of first holding portions and a plurality of second holding portions; the plurality of first holding portions is coupled to the first connecting portion; the plurality of second holding portions is coupled to the second connecting portion; a distance between the plurality of first holding portions and the plurality of second holding portions decreases along the direction away from the bottom surface; and ends of the plurality of first holding portions and ends of the plurality of second holding portions extend toward the bottom surface, and wherein: the first connecting portion comprises a first connecting section, a first arc section, and a second connecting section coupled in sequence; the first connecting section is coupled to the plurality of first side walls; the second connecting section is coupled to the plurality of first holding portions; and the first connecting section and the second connecting section are bent along the first arc section.
Claims 8-10 (cancelled)
Claim 11: The component fixing member of claim 7, wherein: the second connecting portion comprises a third connecting section, a second arc section, and a fourth connecting section coupled in sequence; the third connecting section is coupled to the plurality of second side walls; the fourth connecting section is coupled to the plurality of second holding portions; and the third connecting section and the fourth connecting section are bent along the second arc section.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Titus (US 20080043454 A1) discloses an electromagnetic leakage prevention device (100 in figs 1-10; see paragraph 27) comprising: 
a bottom surface (shield base 102 in fig 2; see paragraph 26) configured to be (i.e., functional language) fixed to a component fixing member (CRU frame 200 in fig 7; see paragraph 30); 

a plurality of second side walls (i.e., plurality of side wall sections created by slots 116 separating a portion of third side 108; see annotated figs 1-2) coupled to a side (third side 108 in fig 2) of the bottom surface opposite the plurality of first side walls; 
a first connecting portion (see annotated figure 1) coupled to an end of the plurality of first side walls away from the bottom surface; and 
a second connecting portion (see annotated figure 1) coupled to an end of the plurality of second side walls away from the bottom surface. 



    PNG
    media_image1.png
    736
    949
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    870
    1478
    media_image2.png
    Greyscale


Re claims 7, 11-14: The best prior art of record, taken alone or in combination thereof, fails to teach a component fixing member including, along with other limitations, the first connecting portion comprises a first connecting section, a first arc section, and a second connecting section coupled in sequence; the first connecting section is coupled to the plurality of first side walls; the second connecting section is coupled to the plurality of first holding portions; and 10the first connecting section and the second connecting section are bent along the first arc section as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.